         Case 4:20-cv-00044-BMM Document 46 Filed 09/09/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION

THE ASSINIBOINE AND SIOUX
TRIBES OF THE FORT PECK INDIAN                       4:20-cv-00044-BMM
RESERVATION,

               Plaintiff,                               SCHEDULING ORDER

         vs.

THE UNITED STATES DEPARTMENT
OF THE INTERIOR, et al.,

               Defendants,

         and

TRANSCANADA KEYSTONE
PIPELINE, LP and TC ENERGY
CORPORATION,

               Defendants-in-Intervention,




      The parties submitted a Joint Case Management Plan (Doc. 41) on

September 1, 2020. The Court adopts the parties’ proposed schedule as outlined

below.
      Case 4:20-cv-00044-BMM Document 46 Filed 09/09/20 Page 2 of 3




          Document Name                      Submission Deadline or Date


  (1) Parties Submit Administrative                October 30, 2020
          Record with Court


  (2) Plaintiff Motion for Summary               Within 45 days of (1)
   Judgment and Supporting Brief


 (3) Federal Defendants Motion with              Within 45 days of (2)
 Combined Opening/Response Brief


(4) Defendants-in-Intervention Motion
  with Combined Opening/Response                 Within 55 days of (2)
                Brief


 (5) Plaintiff Response/Reply Brief to
Federal Defendants and Defendants-in-            Within 30 days of (4)
        Intervention Combined
       Opening/Response Brief


   (6) Federal Defendants Reply to               Within 28 days of (5)
          Plaintiff Response


(7) Defendants-in-Intervention Reply             Within 35 days of (5)
        to Plaintiff Response


     Summary Judgment Hearing            April 21, 2021 at 1:30 PM, Missouri
                                         River Courthouse, Great Falls, MT



                                         2
Case 4:20-cv-00044-BMM Document 46 Filed 09/09/20 Page 3 of 3




    Dated the 9th day of September, 2020.




                                  3
